DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 25-26, 33-34 and 38-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the preamble is directed to “a modular surgical assembly for use with a hand-held surgical system and a robotic surgical system”, where the hand-held surgical system and the robotic surgical system are only claimed in function. However, in line 3, the claim recites “each comprise a drive system”. Therefore, it is unclear whether the applicant has intended to claim the sub-combination of the modular surgical assembly or the combination of the modular surgical assembly and the hand-held surgical system and the robotic surgical system. For the purposes of examination, the examiner has interpreted the subcombination i.e. the modular surgical assembly and its function to be claimed. For example, as long as the prior art discloses wherein the modular surgical assembly is capable of being usable/coupleable with a hand-held and a robotic surgical system, additional limitations directed to the hand-held and robotic surgical systems are irrelevant. Because claims 38, 40, 42, 44, 46 and 48 only include additional limitations of the hand-held and/or robotic surgical systems, any prior art found to anticipate the claims from which claims 38, 40, 42, 44, 46 and 48 depend would also apply.
Claim 18, lines 11 and 30-31 recite “the drive system”. Lines 2-3 recite “wherein the hand-held surgical system and the robotic surgical system each comprise a drive system. Therefore, it is unclear as to which and/or if both drive systems are being claimed in lines 11 and 30-31. For the purposes of examination, either one or both drive systems are interpreted as being claimed.
Claim 18, lines 24 and 32 recite “the distal shaft connector”. Lines 22-23 recite “a distal shaft connector of the hand-held surgical system and a distal shaft connector of the robotic surgical system”. Therefore, it is unclear as to which and/or if both distal shaft connectors are being claimed in lines 24 and 32.
Claim 25, line 2 recite “the distal shaft connector”. Lines 22-23 of claim 18, from which claim 25 depends, recites “a distal shaft connector of the hand-held surgical system and a distal shaft connector of the robotic surgical system”. Therefore, it is unclear as to which and/or if both distal shaft connectors are being claimed.
In claim 26, the preamble is directed to “a modular surgical assembly selectively coupleable with a hand-held surgical system or a robotic surgical system”, where the hand-held surgical system and the robotic surgical system are only claimed in function. However, in line 3, the claim recites “each comprise a drive system”. Therefore, it is unclear whether the applicant has intended to claim the sub-combination of the modular surgical assembly or the combination of the modular surgical assembly and the hand-held surgical system and the robotic surgical system. For the purposes of examination, the examiner has interpreted the subcombination i.e. the modular surgical assembly and its function to be claimed. For example, as long as the prior art discloses wherein the modular surgical assembly is capable of being usable/coupleable with a hand-held and a robotic surgical system, additional limitations directed to the hand-held and robotic surgical systems are irrelevant. Because claims 38, 40, 42, 44, 46 and 48 only include additional limitations of the hand-held and/or robotic surgical systems, any prior art found to anticipate the claims from which claims 38, 40, 42, 44, 46 and 48 depend would also apply.
Claim 26, lines 11 and 26-27 recite “the drive system”. Lines 2-3 recite “wherein the hand-held surgical system and the robotic surgical system each comprise a drive system. Therefore, it is unclear as to which and/or if both drive systems are being claimed. For the purposes of examination, either one or both drive systems are interpreted as being claimed.
Claim 26, line 28 recites “the distal shaft coupler”. Lines 20-21 recite “a distal shaft coupler of the hand-held surgical system and a distal shaft coupler of the robotic surgical system”. Therefore, it is unclear as to which and/or if both distal shaft couplers are being claimed.
Claim 26 recites the limitation "the firing system" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33, line 2 recite “the distal shaft coupler”. Lines 20-21 of claim 26, from which claim 33 depends, recites “a distal shaft coupler of the hand-held surgical system and a distal shaft coupler of the robotic surgical system”. Therefore, it is unclear as to which and/or if both distal shaft connectors are being claimed.
In claim 34, the preamble is directed to “a modular surgical assembly operably coupleable with a hand-held surgical system and a robotic surgical system”, where the hand-held surgical system and the robotic surgical system are only claimed in function. However, in line 3, the claim recites “each comprise a drive system”. Therefore, it is unclear whether the applicant has intended to claim the sub-combination of the modular surgical assembly or the combination of the modular surgical assembly and the hand-held surgical system and the robotic surgical system. For the purposes of examination, the examiner has interpreted the subcombination i.e. the modular surgical assembly and its function to be claimed. For example, as long as the prior art discloses wherein the modular surgical assembly is capable of being usable/coupleable with a hand-held and a robotic surgical system, additional limitations directed to the hand-held and robotic surgical systems are irrelevant. Because claims 38, 40, 42, 44, 46 and 48 only include additional limitations of the hand-held and/or robotic surgical systems, any prior art found to anticipate the claims from which claims 38, 40, 42, 44, 46 and 48 depend would also apply.
Claim 34, lines 11 and 30-31 recite “the drive system”. Lines 2-3 recite “wherein the hand-held surgical system and the robotic surgical system each comprise a drive system. Therefore, it is unclear as to which and/or if both drive systems are being claimed. For the purposes of examination, either one or both drive systems are interpreted as being claimed.
Claim 31, lines 24 and 32 recite “the receiving slot”. Lines 22-23 recite “a receiving slot of the hand-held surgical system and a receiving slot of the robotic surgical system”. Therefore, it is unclear as to which and/or if both receiving slots are being claimed.
Claim 39, lines 3-4 recite “the articulation system of the drive system”. It is unclear as to which drive system and/or if both are being claimed.
Claim 43, lines 3-4 recite “the articulation system of the drive system”. It is unclear as to which drive system and/or if both are being claimed.
Claim 47, lines 3-4 recite “the articulation system of the drive system”. It is unclear as to which drive system and/or if both are being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 26, 38 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2011/0006103 A1) in view of Ortiz et al. (US 2011/0163146 A1).
Regarding claim 18, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a hand-held surgical system (6) comprising a drive system (including at least motor 65 and pistol grip 26; Fig. 9), the modular surgical assembly comprising: an end effector (end effector 12; Fig. 1), comprising: a first jaw (anvil 24); a second jaw (elongated channel 22; Fig. 2), wherein the first jaw is rotatable relative to the second jaw between an open position and a closed position ([0053]); a staple cartridge (staple cartridge 34; Fig. 3) comprising staples (staples) removably stored therein; a drive screw (helical screw shaft 36) rotatable by a motorized system (motor 65; [0061]) of the drive system; and a firing assembly (including at least knife 32, sled 33 and trigger 18; the firing assembly is interpreted as a firing member and equivalents thereof) threadably coupled to the drive screw (as knife 32 and sled 33 are coupled to helical screw shaft 36 via threaded sleeve or nut portion 37’ of lower actuator portion 37; Fig. 6), wherein the firing assembly is configured to be pushed distally based on rotation of the drive screw by the motorized system (as knife 32 and sled 33 are driven distally by rotation of the helical screw shaft 36 due to actuation of motor 65; [0061]; [0100]), and wherein the firing assembly is configured to deploy the staples from the staple cartridge (as movement of the sled 33 causes the staples to be driven through tissue; [0055]) and move the first jaw relative to the second jaw (as actuation of trigger 18 causes closure of the jaws; [0053]); an elongate shaft (shaft 8; Fig. 1) extending proximally from the end effector (Fig. 1), wherein the elongate shaft comprises: a proximal shaft portion (portion of shaft 8 near handle 6); an articulation joint (at 14); and an articulation system (articulation control 16; interpreted as an articulation drive and equivalents thereof) configured to rotate the end effector about the articulation joint ([0051]) provided by an articulation drive system of the drive system ([0051]).
Laurent fails to disclose the proximal shaft portion interfaceable with a distal shaft portion of the hand-held surgical system and a distal shaft portion of the robotic surgical system; a proximal shaft connector interfaceable with a distal shaft connector of the hand-held surgical system and a distal shaft connector of the robotic surgical system, wherein the proximal shaft connector and the distal shaft connector are configured to couple the proximal shaft portion and the distal shaft portions; wherein the proximal shaft connector and the distal shaft connector are configured to: couple the firing system to the motorized system; and couple the articulation system to the articulation drive system. 
However, Ortiz teaches a modular stapler assembly (10) that releasably attaches to the proximal end of the elongate shaft for coupling to a robotic system and/or a handle (14; last paragraph of [0072]). Therefore, the proximal shaft portion is interfaceable with a distal shaft portion of both a hand-held system and a robotic system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modular surgical assembly of Laurent to be interfaceable and couplable with both a distal shaft connector of a hand-held and robot surgical system in light of the teachings of Ortiz in order to allow a user to manually or more precisely robotically use the device. One of ordinary skill in the art would know and understand that the articulation system and the firing system would also be couplable in order for the device to properly work.
Regarding claim 38, because claim 38 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 18 applies to claim 38, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 
Regarding claim 26, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a motor drive system (including at least motor 65 and pistol grip 26; Fig. 9; the drive system is interpreted as at least one motor operatively coupled to handle and/or robot and equivalents thereof, see for example claims 20 and 23-24), the modular surgical assembly comprising: an end effector (end effector 12; Fig. 1), comprising: a first jaw (anvil 24); a second jaw (elongated channel 22; Fig. 2), wherein the first jaw is movable relative to the second jaw between an open position and a closed position ([0053]); a staple cartridge (staple cartridge 34; Fig. 3) comprising staples (staples) removably stored therein; a drive screw (helical screw shaft 36) rotatable by a motorized system of the drive system (motor 65; [0061]); and a firing member (including at least knife 32, sled 33 and trigger 18) operably coupled to the drive screw (as knife 32 and sled 33 are coupled to helical screw shaft 36 via threaded sleeve or nut portion 37’ of lower actuator portion 37; Fig. 6), wherein the firing member is configured to be pushed distally based on rotation of the drive screw by the motorized system (as knife 32 and sled 33 are driven distally by rotation of the helical screw shaft 36 due to actuation of motor 65; [0061]; [0100]), and wherein the firing member is configured to deploy the staples from the staple cartridge (as movement of the sled 33 causes the staples to be driven through tissue; [0055]) and position the first jaw relative to the second jaw (as actuation of trigger 18 causes closure of the jaws; [0053]); an elongate shaft (shaft 8; Fig. 1) extending proximally from the end effector (Fig. 1), wherein the elongate shaft comprises: a proximal shaft portion (portion of shaft 8 near handle 6); an articulation joint (articulation pivot 14); and an articulation system (articulation control 16; interpreted as an articulation drive and equivalents thereof) configured to pivot the end effector about the articulation joint based on articulation motions provided by an articulation drive system of the drive system ([0051]).
Laurent fails to disclose the proximal shaft portion comprising a proximal coupler, wherein the proximal shaft coupler is operably coupleable with a distal shaft coupler of the hand-held surgical system and a distal shaft coupler of the robotic surgical system; a proximal shaft coupler interfaceable with a distal shaft coupler of the hand-held surgical system and a distal shaft coupler of the robotic surgical system, wherein the proximal shaft coupler and the distal shaft coupler are configured couple the firing system to the motorized system; and couple the articulation system to the articulation drive system. 
However, Ortiz teaches a modular stapler assembly (10) that releasably attaches to the proximal end of the elongate shaft for coupling to a robotic system and/or a handle (14; last paragraph of [0072]). Therefore, the proximal shaft portion is interfaceable with a distal shaft portion of both a hand-held system and a robotic system. Because the elongate shaft is coupled to both systems, it includes a proximal coupler.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modular surgical assembly of Laurent include a proximal shaft coupler to be interfaceable and couplable with both a distal shaft connector of a hand-held and robot surgical system in light of the teachings of Ortiz in order to allow a user to manually or more precisely robotically use the device. One of ordinary skill in the art would know and understand that the articulation system and the firing system would also be couplable in order for the device to properly work.
Regarding claim 42, because claim 42 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 26 applies to claim 42, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 

Claim(s) 25, 33-34, 41, 45-46 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2011/0006103 A1) in view of Ortiz et al. (US 2011/0163146 A1) in view of Heinrich et al. (US 2012/0016362 A1).
Regarding claims 25 and 33, modified Laurent fails to disclose a lock configured to lock the proximal shaft connector to the distal shaft connector.
However, Heinrich teaches a connector arm (protrusion 638) interfaceable with a receiving slot (slot 635) of a distal shaft portion of the robotic surgical system, wherein the connector arm (638) and the receiving slot (635) are configured to couple the proximal shaft portion (792; Fig. 9) and the distal shaft portion (363) of the robotic surgical system (Fig. 9); wherein the connector arm and the receiving slot are configured to: couple a firing system to a motorized system ([0140]; [0131]). The connector arm and the receiving slot form a lock. Heinrich also teaches the surgical assembly may alternatively be coupled to a hand-held system ([0130]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of modified Laurent to include a lock as taught by Heinrich in order to securely and quickly connect and disconnect the proximal and distal shaft connectors.
Regarding claim 34, Laurent discloses a modular surgical assembly (surgical cutting and fastening instrument 10; Fig. 1) for use with a drive system (including at least motor 65 and pistol grip 26; Fig. 9; the drive system is interpreted as at least one motor operatively coupled to handle and/or robot and equivalents thereof, see for example claims 20 and 23-24), the modular surgical assembly comprising: an end effector (end effector 12; Fig. 1), comprising: a first jaw (anvil 24); a second jaw (elongated channel 22; Fig. 2), wherein the first jaw is pivotable relative to the second jaw between an open position and a closed position ([0053]); a staple cartridge (staple cartridge 34; Fig. 3) comprising staples (staples) removably stored therein; a firing system, comprising: a drive screw (helical screw shaft 36) rotatable by a motorized system of the drive system (motor 65; [0061]); and a firing assembly (including at least knife 32, sled 33 and trigger 18; the firing assembly is interpreted as a firing member and equivalents thereof) threadably coupled to the drive screw (as knife 32 and sled 33 are coupled to helical screw shaft 36 via threaded sleeve or nut portion 37’ of lower actuator portion 37; Fig. 6), wherein rotation of the drive screw (36) is configured to push the firing assembly distally (as knife 32 and sled 33 are driven distally by rotation of the helical screw shaft 36 due to actuation of motor 65; [0061]; [0100]), and wherein the firing assembly is configured to deploy the staples from the staple cartridge (as movement of the sled 33 causes the staples to be driven through tissue; [0055]) and move the first jaw relative to the second jaw (as actuation of trigger 18 causes closure of the jaws; [0053]); an elongate shaft (shaft 8; Fig. 1) extending proximally from the end effector (Fig. 1), wherein the elongate shaft comprises: a proximal shaft portion (portion of shaft 8 near handle 6); and an articulation joint (articulation pivot 14); and an articulation system (articulation control 16; interpreted as an articulation drive and equivalents thereof) configured to rotate the end effector about the articulation joint  based on articulation motions provided by an articulation drive system of the drive system ([0051]).
Laurent fails to disclose the proximal shaft portion interfaceable with a distal shaft portion of the hand-held surgical system and a distal shaft portion of the robotic surgical system; a connector arm interfaceable with a receiving slot of the hand-held surgical system and a receiving slot of the robotic surgical system, wherein the connector arm and the receiving slot are configured to couple the proximal shaft portion and the distal shaft portions; and wherein the connector arm and the receiving slot are configured to: couple the firing system to the motorized system; and couple the articulation system to the articulation drive system. 
However, Ortiz teaches a modular stapler assembly (10) that releasably attaches to the proximal end of the elongate shaft for coupling to a robotic system and/or a handle (14; last paragraph of [0072]). Therefore, the proximal shaft portion is interfaceable with a distal shaft portion of both a hand-held system and a robotic system. Because the elongate shaft is coupled to both systems, it includes a proximal coupler.
Heinrich teaches a connector arm (protrusion 638) interfaceable with a receiving slot (slot 635) of a distal shaft portion of the robotic surgical system, wherein the connector arm (638) and the receiving slot (635) are configured to couple the proximal shaft portion (792; Fig. 9) and the distal shaft portion (363) of the robotic surgical system (Fig. 9); wherein the connector arm and the receiving slot are configured to: couple a firing system to a motorized system ([0140]; [0131]). Heinrich also teaches the surgical assembly may alternatively be coupled to a hand-held system ([0130]; Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modular surgical assembly of Laurent to be interfaceable and couplable with both a distal shaft connector of a hand-held and robot surgical system via a connector arm and a receiving slot in light of the teachings of Ortiz and Heinrich in order to allow a user to manually or more precisely robotically use the device. One of ordinary skill in the art would know and understand that the articulation system and the firing system would also be couplable in order for the device to properly work.
Regarding claim 46, because claim 46 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 34 applies to claim 46, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 
Regarding claims 41, 45, and 49, modified Laurent discloses wherein the elongate shaft defines a shaft axis (Fig. 1 of Laurent), but fails to disclose wherein the modular surgical assembly is coupleable to the hand-held surgical system and the robotic surgical system in a direction transverse to the shaft axis.
However, Heinrich teaches a connector arm (protrusion 638) interfaceable with a receiving slot (slot 635) of a distal shaft portion of the robotic surgical system, wherein the connector arm (638) and the receiving slot (635) are configured to couple the proximal shaft portion (792; Fig. 9) and the distal shaft portion (363) of the robotic surgical system (Fig. 9); wherein the connector arm and the receiving slot are configured to: couple a firing system to a motorized system ([0140]; [0131]). The connector arm and the receiving slot form a lock. Heinrich also teaches the surgical assembly may alternatively be coupled to a hand-held system ([0130]; Fig. 1). The coupling to the surgical system is in a direction transverse to the shaft axis (as the protrusion is rotated into the slot).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of modified Laurent such that the modular surgical assembly is coupleable to the hand-held surgical system and the robotic surgical system in a direction transverse to the shaft axis in light of the teachings of Heinrich as doing so would provide a secure and quick connection between the distal and proximal portions.

Claim(s) 39-40 and 43-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2011/0006103 A1) in view of Ortiz et al. (US 2011/0163146 A1) in view Timm et al. (US 7,510,107 B2).
Regarding claims 39 and 43, modified Laurent fails to disclose wherein the articulation system is configured to rotate the end effector about the articulation joint in a first plane and a second plane transverse the first plane based on articulation motions provided by the articulation drive system of the drive system.
However, Timm teaches an articulation system that rotates the end effector (10) about the articulation joint (at C) in a first plane and a second plane transverse the first plane based on articulation motions provided by the articulation drive system of the drive system (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute for the articulation system of modified Laurent that of Timm in order to allow additional degrees of freedom of rotation of the end effector.
Regarding claim 40, because claim 40 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 39 applies to claim 40, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 
Regarding claim 44, because claim 44 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 43 applies to claim 44, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 

Claim(s) 47-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2011/0006103 A1) in view of Ortiz et al. (US 2011/0163146 A1) in view of Heinrich et al. (US 2012/0016362 A1) as applied to claim 46 and further in view of Timm et al. (US 7,510,107 B2).
Regarding claim 47, modified Laurent fails to disclose wherein the articulation system is configured to rotate the end effector about the articulation joint in a first plane and a second plane transverse the first plane based on articulation motions provided by the articulation drive system of the drive system.
However, Timm teaches an articulation system that rotates the end effector (10) about the articulation joint (at C) in a first plane and a second plane transverse the first plane based on articulation motions provided by the articulation drive system of the drive system (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute for the articulation system of modified Laurent that of Timm in order to allow additional degrees of freedom of rotation of the end effector.
Regarding claim 48, because claim 48 only include additional limitations of the hand-held and/or robotic surgical systems i.e. the articulation drive systems thereof, any prior art found to anticipate the claim 47 applies to claim 48, as discussed above with respect to the 35 U.S.C. 112, second paragraph, rejection. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 25-26, 33-34 and 38-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See for example, the new rejections over Ortiz and Heinrich as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771